Citation Nr: 1755235	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable initial rating for residuals, scar, over right eye.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal of September 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Philadelphia, Pennsylvania (RO).  A transcript of the hearing is associated with the claims file.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-526b, Veteran's Supplemental Claim for Compensation, received October 2012.  The medical evidence of record includes diagnostic impressions for psychiatric disabilities other than PTSD.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the service-connected residuals scar, over right eye, renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disability, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2003 rating decision denied entitlement to service connection for bilateral hearing loss, and the Veteran filed a timely notice of disagreement as to the issue; however, following issuance of a corresponding statement of the case, the Veteran did not file a timely substantive appeal as to the issue, and new and material evidence was not submitted as to the issue within the remainder of the one-year appeal period following the March 2003 rating decision.

2.  Evidence received since the March 2003 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral hearing loss.

3.  The evidence does not demonstrate that it is at least as likely as not that the Veteran has a disability consisting of symptoms caused by or otherwise related to an in-service traumatic brain injury (TBI).

4.  The Veteran's residual, scar, over right eye does not result in any characteristics of disfigurement or other disabling manifestations.  


CONCLUSIONS OF LAW

1.  The March 2003 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence having been received; the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).   

3.  The criteria for service connection for a TBI have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.304, 3.307 (2017).   

4.  The criteria for a compensable initial rating for residuals, scar, over right eye have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence - Bilateral Hearing Loss

In this case, the RO denied service connection for bilateral hearing loss in a March 2003 rating decision because there was no evidence of bilateral hearing loss during service, nor evidence of sensorineural hearing loss manifested to a compensable degree within one year of discharge.  Thus, service connection for bilateral hearing loss could not be established.  The Veteran was notified of the decision in a letter dated March 26, 2003.  The Veteran filed a timely notice of disagreement as to the rating decision in April 2003, and the RO issued a corresponding statement of the case in April 2004.  The Veteran did not file a timely substantive appeal as to the issue, and new and material evidence was not submitted as to the issue within the remainder of the one-year appeal period following the March 2003 rating decision.  See 38 C.F.R. § 20.202.  Therefore, the March 2003 rating decision is final.  38 U.S.C. §§ 5108, 7104 (b), 7105 (c) (2012); 38 C.F.R. §§ 3.160 (d), 20.302, 20.1100, 20.1104 (2017).

Evidence associated with the record since the final March 2003 rating decision includes the May 2017 Board hearing.  During the May 2017 Board hearing the Veteran testified that his bilateral hearing loss manifested shortly after service and could have begun within one year of his separation from active service.  This evidence is new in that it was not previously considered by VA.  It is also material because it provides evidence that relates to an unestablished fact necessary to substantiate the claim.  As such, the testimony raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss, and the claim is reopened.  38 C.F.R. § 3.156 (a).

Analysis - Entitlement to Service Connection for TBI

The Veteran contends that he has a TBI that is directly related to his active service.  Specifically, the Veteran contends that in August 1964 he was kicked in the eye, lost consciousness and received a number of stiches.  See, e.g., VA Form 21-4138 Statement in Support of Claim received March 2013.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence of record does not contain probative evidence of a TBI at any time proximate to, or during, the claim.  During the pendency of the claim the Veteran was provided a VA examination in June 2013.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he was kicked in the head in 1965 and lost consciousness for an indeterminate period of time and did not remember the incidence, other than being kicked in the head.  Upon examination, the VA examiner noted no complaints of impaired memory, judgment, social interaction, orientation, motor function, visual effects, neurological effects or communication.  Additionally, the VA examiner reported that there were no subjective symptoms or residuals related to a TBI.  The VA examiner noted that no clinical evidence of a TBI was shown.  

VA received a letter from a private physician in April 2014.  The private physician stated that the Veteran has a history of traumatic brain injury with loss of consciousness that was suffered on August 18, 1965, and he also had symptoms of post-concussive syndrome following the injury.  However, this letter appears to be a simple repetition of the Veteran's reported history rather than a diagnosis based upon medical examination, and thus is of limited probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has a current TBI that had its onset during active service or that there is a current TBI that is otherwise causally or etiologically related to his active service.  As such, service connection for a TBI is not warranted.  Degmetich, 104 F. 3d at 1333.  

In this case, the only evidence of a TBI is the Veteran's assertions that he has a TBI.  The June 2013 VA examination and April 2014 private treatment letter do not contain a diagnosis of a TBI.  

The Board finds that the Veteran's account of being kicked in the head in service to be credible.  However, not all individuals exposed to an external force, such as that described in connection with getting kicked in the head, will have a brain injury and meet the criteria for having a TBI event.  VBA Manual M21-1, III.iv.4.G.2.a.  Lay evidence is competent in some cases to establish a diagnosis; however, the Board finds that in this instance the Veteran is not competent to diagnose a TBI.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  While the Veteran is competent to relate symptoms experienced at any time, he is not competent in this case to opine as to the underlying pathology of his symptoms such as a TBI related to being kicked in the head during service.  Such a medical diagnosis requires specific medical knowledge and training regarding traumatic brain injuries, which is a complex medical condition involving physical and psychiatric process and symptoms that the Veteran has not been shown to possess.    

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he had a TBI at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a TBI during or in proximity to the appeal period.  Without evidence of a current diagnosis of a TBI the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis -- Increased Rating for Residual Scar over Right Eye

The Veteran seeks a compensable initial evaluation for a residual scar from an injury over his right eye.  The RO awarded service connection for a residual scar in an October 2013 rating decision and assigned a noncompensable evaluation, effective from October 17, 2012, under the criteria for rating of skin, 38 C.F.R. § 4.118, Diagnostic Code 7800, disfigurement of the head, face or neck.

The Veteran was provided a VA scars examination in March 2013.  The VA examiner interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran had a superficial linear scar lateral to the right eye without residual.  The VA examiner further noted that the Veteran had a laceration repair during service and there were no residuals from the laceration repair and that the scar is barely visible.  The Veteran stated that the Veteran's scar is not painful or unstable with frequent loss of covering of skin over the scar.  Upon examination, the scar measured 1 cm by 0.1 cm in diameter at its widest width.  There was no elevation, depression, or adherence to underlying tissue or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face, or neck.  The total area of the scar was 0.1 square cm.  

The Veteran was provided a second VA scars examination in February 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran had a scar in the right orbital area that was 2.5 cm in length and 0.2 cm in width at its widest part.  The scar was not painful or unstable.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face, or neck or any gross distortion or asymmetry of facial features or visible or palpable tissue loss.  

Based on the foregoing evidence, the Board finds that the Veteran is not entitled to a compensable evaluation under the applicable rating criteria because he does not have at least one characteristic of disfigurement.  Significantly, the February 2016 VA examiner noted that the scar measured only 2.5 cm in length and 0.2 cm in width.  Under Note (1), a scar must be 13 cm in length or 0.6 cm in width to be considered a characteristic of disfigurement.  Also, none of the other symptomatology which would allow for the assignment of a compensable disability rating has been reported.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

The evidence also does not show that the Veteran's scar above the right eye warrants a higher disability rating under any other diagnostic code available under 38 C.F.R. § 4.118 for assessing scars, as these codes require a showing of symptomatology not present in this case.  There is no evidence of pain, instability or injury to the muscle or nerve.  There is no evidence of deep, unstable or painful scars that cause limited motion or function.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2017).

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected residual scar at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The Board therefore finds that the criteria for a compensable initial rating for the Veteran's residual scar over the right eye have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for bilateral hearing loss is reopened.  

Entitlement to service connection for a traumatic brain injury is denied.  

Entitlement to a compensable initial rating for residuals, scar, over right eye is denied.  


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss that is due to in-service exposure to noise from working under headphones looking for weak signals through static six days a week for eight hours a day.  See, e.g., September 2012 VA examination.  The Veteran's statements as to his in-service exposure to noise from using headphones is consistent with the circumstances of his service, to include his specialty as a Morse Intercept, and are not contradicted by any evidence of record.  Therefore, they are considered credible.  See 38 U.S.C. § 1154 (a).

The Veteran was provided a VA examination in September 2012 to determine the likely etiology of his bilateral hearing loss.  The September 2012 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination and opined that the Veteran's hearing loss was not related to his military service.  As rationale, the September 2012 VA examiner stated that the Veteran's hearing at discharge was within normal limits and that the record does not contain evidence of complaints of hearing loss within a year of discharge.  

Under applicable law, the absence of in-service evidence of hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, VA may not simply disregard lay evidence because it is unaccompanied by medical evidence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In this case, the Veteran has presented competent and credible evidence of in-service acoustic trauma from noise exposure.  The VA examiner based the negative nexus opinion largely on the fact that the Veteran's service treatment records do not show in-service hearing loss.  In the rationale, the VA examiner did not acknowledge the Veteran's competent and credible reports of in-service noise exposure or explain why evidence showing in-service hearing loss is required to determine that the Veteran's hearing loss was incurred in active service or is otherwise etiologically related to his active service.  

In view of the foregoing, the Board finds that the VA audiology examiner's opinion is inadequate for decision-making purposes.  Specifically, the examiner provided inadequate rationale to support the negative nexus opinion.  Therefore, the matter must be remanded so that an adequate VA examination may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

PTSD

The Veteran contends that he has PTSD that is causally related to his active service.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f).  38 C.F.R. § 4.125 (a) requires that the diagnosis of PTSD must conform to the criteria of the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (DSM).  For cases certified to the Board from August 4, 2014, such as the present case, the diagnosis of PTSD must be in accordance with the DSM Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (a); schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-5).

In March 2013, the Veteran submitted a correspondence describing four in-service stressors; including becoming violently ill in August 1962 with pneumonia and believing he was going to die.  The Veteran's service treatment records contain a clinical record cover sheet reflecting that the Veteran was treated for pneumonia in August 1962.  The VA treatment records show a diagnostic impression for anxiety disorder, NOS and depressive disorder, NOS.  Additionally, the VA treatment records reflect the Veteran suffers from many PTSD symptoms.  The Board finds that a remand is required so that the AOJ may take appropriate action to further identify and verify the in-service stressors reported by the Veteran.

In addition, the Veteran has not yet been afforded a VA examination in regard to his claimed psychiatric disabilities.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C. § 5103A (d) (2); 38 C.F.R. § 3.159 (c) (4) (i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As discussed above, the record shows that the Veteran has been provided diagnostic impressions of psychiatric disorders, to include anxiety disorder and depressive disorder, and that he has symptoms related to PTSD.  The Board finds that the record meets the criteria for provision of a VA examination as to the claimed acquired psychiatric disabilities.  Therefore, on remand, such a VA examination must be provided.        

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the September 2012 VA examiner, or an appropriately qualified examiner if the September 2012 VA examiner is unavailable, to provide an addendum opinion regarding the nature and likely etiology of the Veteran's bilateral hearing loss.  Provide a copy of this remand and the claims file to the examiner for review.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such examination should be scheduled.  The examiner must address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss is caused by or otherwise etiologically related to the Veteran's active service, to include in-service exposure to noise from headphone use. 

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. Ap. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the fact that there are no in-service audiometric test results showing that the Veteran had in-service hearing loss does not necessarily mean that the Veteran's current bilateral hearing loss is not etiologically related to his active service.  In this case, the Veteran is considered competent and credible in his contention that he was exposed to noise from headphone use during active service.  The examiner's opinion therefore should reflect consideration of whether, given the in-service noise exposure, it is at least as likely as not that the Veteran's hearing loss was incurred in active service or are otherwise etiologically related to his active service.  See 38 C.F.R. § 3.303(d) (2017).    

2.  The AOJ should review the March 2013 correspondence from the Veteran regarding his PTSD claim and prepare a complete summary of all claimed stressors based upon review of all pertinent evidence.  The AOJ should make an appropriate request to the Joint Services Records Research Center (JSRRC) for verification of any stressors, as appropriate.  Any additional development recommended by JSRRC should be accomplished.  If the stressors cannot be verified, the AOJ should prepare a formal finding stating why verification could not be completed, and listing the steps taken in the attempt to verify the stressors.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section D.

3.  After completion of the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of all acquired psychiatric disability demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail.

The AOJ must provide the examiner with a summary of all verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should be asked to address the following:

a) Identify all psychiatric disabilities demonstrated during the appeal period or in proximity to the claim, even if currently resolved.  If PTSD, anxiety disorder or depressive disorder is/are not diagnosed, then the examiner must provide a supporting explanation as to why such diagnosis or diagnoses is/are not appropriate.  The explanation should address the diagnostic impressions of anxiety disorder and depressive disorder in the VA treatment records.

b)  If there is a verified stressor and the Veteran has a diagnosis of PTSD under the DSM-5, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the PTSD is etiologically related to a verified in-service stressor.

c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disability, other than PTSD, is causally related to the Veteran's active service.

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.

4.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted for bilateral hearing loss and/or PTSD and/or any other acquired psychiatric disability.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.    


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


